UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Order of Restitution

                V.                                                           S116 Cr. 580 (PAC)

 Anny Landron,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
                                                                  Af\&lw K-Cl\Q" A~
United States Attorney for the Southern District of New York, -fAU§ilA JsIA.lyf'E-], Assistant United

States Attorney, of counsel; the presentence report; the Defendant's conviction on Counts One

through Three of the above Superseding Information; and all other proceedings in this case, it is

hereby ORDERED that:

       1. Amount of Restitution. ANNY LANDRON, the Defendant, shall pay restitution in the

total amount of $1.4 million to the victim of the offenses charged in Counts One through Three.

The names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically Lovina Gordils under 18 Cr. 576 (PGG); Carolyn Sosa under 18 Cr. 504 (GBD);

Rafael Matias Garcia Taveraz under 17 Cr. 367 (RA); and Angel Curet under 16 Cr. 226 (PKC).




03.14.2019
:,..,   .



            Defendant's liability for restitution shall continue unabated until either the Defendant has paid the

            full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

            from all the restitution paid by the Defendant and co-defendants in this matter.

            Dated: New York, New York
                   Jith day of December, 2019

                                                          UNITED STATES DISTRICT JUDGE




            [Type text]                                       2                                       [Type text]
      .,a
...

        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

            United States of America                                 Schedule of Victims

                          V.                                         Sl 16 Cr. 580 (PAC)

            ANNY LANDRON,

                                       Defendant.


            Name                             Address                  Amount of Restitution
            IRS-RACS                         333 Pershing Avenue      $1.4 million
            ATTN: Mail Stop 6261-Restitution Kansas City, MO 64108
            RE: Anny Landron, Dt# 16 CR
            580-01 (PAC)
            Total                                                     $1.4million




            03.14.2019
